In a medical malpractice action to recover damages for personal injuries, etc., the defendants Sanford A. Meyersfield, Andrew T. Cole and North Shore Associates in Urology, P. C., appeal, as limited by their brief, from so much an order of the Supreme *746Court, Queens County (Durante, J.), dated March 10, 1987, as granted the plaintiff’s motion for leave to serve an amended complaint adding a cause of action to recover damages for wrongful death.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff submitted a physician’s affidavit which demonstrated a causal connection between the alleged malpractice and the plaintiff’s decedent’s death by suicide. Leave to amend pleadings shall be freely given (see, CPLR 3025 [b]). There was no abuse of discretion in granting leave here, where pain, anxiety, and depression as a result of the appellants’ negligence was alleged in the original bill of particulars and the proposed amended complaint alleges that the decedent’s suicide was caused by pain and depression (see, Liebman v Newhouse, 122 AD2d 252). Mangano, J. P., Kunzeman, Rubin, Kooper and Harwood, JJ., concur.